 Case 3:18-mj-00784-BT Document 9 Filed 12/04/18                Page 1 of 16 PageID 15

                                                                                         DFTTERM
                             U.S. District Court
                      Northern District of Texas (Dallas)
             CRIMINAL DOCKET FOR CASE #: 3:18−mj−00784−BT−1

Case title: USA v. Akhter                                  Date Filed: 11/27/2018
Other court case number: 1:15−CR−124−TSE−1 U.S. Dist.      Date Terminated: 11/30/2018
                          Court E. Dist. of Virginia

Assigned to: Magistrate Judge
Rebecca Rutherford

Defendant (1)
Muneeb Akhter                       represented by Federal Public Defender
TERMINATED: 11/30/2018                             Federal Public Defender − Dallas
                                                   525 Griffin St
                                                   Suite 629
                                                   Dallas, TX 75202
                                                   214−767−2746
                                                   Fax: 214−767−2886
                                                   Email: jason_hawkins@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Federal Public Defender Appointment
                                                   Bar Status: Admitted/In Good Standing

Pending Counts                                    Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                 Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                        Disposition
Out of district arrest out of the
Eastern District of Virginia.
Charging defendant with violation
of terms of supervised release.
                                                                                                      1
 Case 3:18-mj-00784-BT Document 9 Filed 12/04/18               Page 2 of 16 PageID 16




Plaintiff
USA                                          represented by Paul Yanowitch−DOJ
                                                            US Attorney's Office
                                                            1100 Commerce St
                                                            3rd Floor
                                                            Dallas, TX 75242
                                                            214−659−8618
                                                            Fax: 214−767−2846
                                                            Email: paul.yanowitch@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained
                                                            Bar Status: Not Admitted

 Date Filed   # Page Docket Text
 11/27/2018   1    4 MOTION for Detention Pending Supervised Revocation Hearing filed by USA as
                     to Muneeb Akhter Attorney Paul Yanowitch−DOJ added to party USA(pty:pla)
                     (Yanowitch−DOJ, Paul) (Entered: 11/27/2018)
 11/27/2018        8 Arrest (Rule 32) of Muneeb Akhter. Case Number 1:15−CR−124−TSE from U.S.
                     District Court for Eastern District of Virginia, Alexandria Division. (mcrd)
                     (Entered: 11/28/2018)
 11/27/2018   2    9 Minute Entry for proceedings held before Magistrate Judge Rebecca Rutherford:
                     Initial Appearance as to Muneeb Akhter held on 11/27/2018. Date of Arrest:
                     11/27/2018 Location interval set to: LC. Attorney Appearances: AUSA − Paul
                     Yanowitch; Defense − Courtney Stamper. (Court Reporter: Digital File) (No
                     exhibits) Time in Court − :03. (mcrd) (Entered: 11/28/2018)
 11/27/2018   3        (Document Restricted) CJA 23 Financial Affidavit by Muneeb Akhter (mcrd)
                       (Main Document 3 replaced on 11/28/2018) (mcrd). (Entered: 11/28/2018)
 11/27/2018   4   10 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Muneeb Akhter.
                     Federal Public Defender for Muneeb Akhter appointed. (Ordered by Magistrate
                     Judge Rebecca Rutherford on 11/27/2018) (mcrd) (Entered: 11/28/2018)
 11/27/2018   5   11 ORDER OF TEMPORARY DETENTION as to Muneeb Akhter. Detention
                     Hearing set for 11/30/2018 01:00 PM in US Courthouse, Courtroom 1310, 1100
                     Commerce St., Dallas, TX 75242−1310 before Magistrate Judge Rebecca
                     Rutherford. (Ordered by Magistrate Judge Rebecca Rutherford on 11/27/2018)
                     (mcrd) (Entered: 11/28/2018)
 11/30/2018   6   12 Minute Entry for proceedings held before Magistrate Judge Rebecca Rutherford:
                     Detention Hearing as to Muneeb Akhter held on 11/30/2018. Location interval set
                     to: LO. Preliminary Hearing as to Muneeb Akhter held on 11/30/2018 Location
                     interval set to: LO. The court finds probable cause and defendant ordered
                     detained. Ordered removed to prosecuting district. Attorney Appearances: AUSA
                     − Paul Yanowitch; Defense − Courtney Stamper. (Court Reporter: Digital File)
                     (No exhibits) Time in Court − 1:00. (mcrd) (Entered: 12/03/2018)
 11/30/2018   7   13
                                                                                                       2
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18                 Page 3 of 16 PageID 17


                     ORDER OF DETENTION as to Muneeb Akhter. (see order) (Ordered by
                     Magistrate Judge Rebecca Rutherford on 11/30/2018) (mcrd) (Entered:
                     12/03/2018)
11/30/2018   8   15 Report of Proceedings under Rule 32.1 and Order Entered Thereon as to Muneeb
                    Akhter. Defendant is removed forthwith to the district in which he is charged.
                    Paperwork sent to U.S. District Court for Eastern District of Virginia, Alexandria
                    Division. (Ordered by Magistrate Judge Rebecca Rutherford on 11/30/2018)
                    (mcrd) (Entered: 12/03/2018)




                                                                                                         3
      Case 3:18-mj-00784-BT Document 1 Filed 11/27/18 Page 1 of 4 PageID 1
     Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 4 of 16 PageID 18


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA
                                                          NO. 3:18-MJ-784-BT
v.
                                                          ECF
MUNEEB AKHTER (01)

                     MOTION FOR DETENTION PENDING
                 SUPERVISED RELEASE REVOCATION HEARING

       The United States moves to detain the defendant, Muneeb Akhter, pursuant to

Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a).

       1. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

                      Crime of violence (18 U.S.C. § 3156);

                      Maximum sentence life imprisonment or death

                      10 + year drug offense

                      Felony, with two prior convictions in above categories

                      Serious risk defendant will flee

                   X Serious risk obstruction of justice

                      Felony involving a minor victim

                      Felony involving a firearm, destructive device, or any other

                       dangerous weapon

                      Felony involving a failure to register (18 U.S.C. § 2250)

                  X Petition for Supervised Release Revocation was filed

Motion for Detention Pending Rvctn Hrg (MuneebA) – p. 1



                                                                                              4
    Case 3:18-mj-00784-BT Document 1 Filed 11/27/18 Page 2 of 4 PageID 2
   Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 5 of 16 PageID 19


       2. Reason for Detention. The Court should detain defendant because there are no

conditions of release which will reasonably assure (check one or both):

                      Defendant’s appearance as required

                 X Safety of any other person and the community

       3. Rebuttable Presumption. The United States will/will not invoke the rebuttable

presumption against defendant because (check one or both):

                      Probable cause to believe defendant committed 10+ year drug

                      offense or firearms offense, 18 U.S.C. § 924(c)

                      Probable cause to believe defendant committed a federal crime of

                       terrorism, 18 U.S.C. § 2332b(g)(5)

                      Probable cause to believe defendant committed an offense involving

                       a minor, 18 U.S.C. §§ 1201, 2251

                      Previous conviction for “eligible” offense committed while on

                       pretrial bond

                 X     Probable cause to believe Defendant violated terms of supervised

                       release, FRCP 32.1(a)(6).




Motion for Detention Pending Rvctn Hrg (MuneebA) – p. 2



                                                                                           5
    Case 3:18-mj-00784-BT Document 1 Filed 11/27/18 Page 3 of 4 PageID 3
   Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 6 of 16 PageID 20


       4. Time For Detention Hearing. The United States requests the Court conduct the

detention hearing,

                      At first appearance

                  X After continuance of 3 days (not more than 3).

       DATED this 27th day of November 2018.

                                               Respectfully submitted,

                                               ERIN NEALY COX
                                               UNITED STATES ATTORNEY



                                                  /s/ Paul Yanowitch
                                               PAUL YANOWITCH
                                               Assistant United States Attorney
                                               Illinois State Bar No. 6188269
                                               1100 Commerce Street, Third Floor
                                               Dallas, Texas 75242-1699
                                               Telephone: 214-659-8600
                                               Facsimile: 214-659-8812
                                               Email Paul.Yanowitch@usdoj.gov




Motion for Detention Pending Rvctn Hrg (MuneebA) – p. 3



                                                                                         6
    Case 3:18-mj-00784-BT Document 1 Filed 11/27/18 Page 4 of 4 PageID 4
   Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 7 of 16 PageID 21


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2018, I electronically filed the foregoing

Government’s Motion for Detention Pending Supervised Release Revocation Hearing

with the Clerk of Court for the United States District Court for the Northern District of

Texas using the electronic filing system of the Court. The electronic case filing system

will send a notice of filing to all the attorneys of record who have or consented or will

consent to such service.


                                                /s/ Paul Yanowitch
                                               PAUL YANOWITCH
                                               Assistant United States Attorney
       .




Motion for Detention Pending Rvctn Hrg (MuneebA) – p. 4



                                                                                            7
  Case 3:18-mj-784 NEF for Docket Entry   Filed 11/27/2018 Page 1 of 1
 Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 8 of 16 PageID 22

MIME−Version:1.0
From:ecf_txnd@txnd.uscourts.gov
To:Courtmail@localhost.localdomain
Bcc:
−−Case Participants: Paul Yanowitch−DOJ (caseview.ecf@usdoj.gov,
cynthia.nichols@usdoj.gov, karen.vorel@usdoj.gov, michael.rogers@usdoj.gov,
paul.yanowitch@usdoj.gov, paula.zepeda@usdoj.gov), Magistrate Judge Rebecca Rutherford
(bridget_o'hickey@txnd.uscourts.gov, judge_rutherford_ecfdocs@txnd.uscourts.gov,
lavenia_price@txnd.uscourts.gov, lori_douglas@txnd.uscourts.gov,
mark_ratway@txnd.uscourts.gov)
−−Non Case Participants: Probation Office (txnp_edocs−pro@txnp.uscourts.gov), U.S.
Marshals Office (usms−txn−courtdocket@usdoj.gov)
−−No Notice Sent:

Message−Id:11162436@txnd.uscourts.gov
Subject:Activity in Case 3:18−mj−00784−BT USA v. Akhter Arrest − Rule 5/32/40
Content−Type: text/html

If you need to know whether you must send the presiding judge a paper copy of a document that you
have docketed in this case, click here: Judges' Copy Requirements. Unless exempted, attorneys who are
not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
Instructions found at www.txnd.uscourts.gov. If admission requirements are not satisfied within 21
days, the clerk will notify the presiding judge.

                                          U.S. District Court

                                       Northern District of Texas

Notice of Electronic Filing


The following transaction was entered on 11/28/2018 at 1:26 PM CST and filed on 11/27/2018

Case Name:       USA v. Akhter
Case Number:     3:18−mj−00784−BT
Filer:
Document Number: No document attached
Docket Text:
 Arrest (Rule 32) of Muneeb Akhter. Case Number 1:15−CR−124−TSE from U.S. District Court
for Eastern District of Virginia, Alexandria Division. (mcrd)


3:18−mj−00784−BT−1 Notice has been electronically mailed to:

Paul Yanowitch−DOJ paul.yanowitch@usdoj.gov, CaseView.ECF@usdoj.gov,
Michael.Rogers@usdoj.gov, cynthia.nichols@usdoj.gov, karen.vorel@usdoj.gov, paula.zepeda@usdoj.gov

3:18−mj−00784−BT−1 The CM/ECF system has NOT delivered notice electronically to the names listed
below. The clerk's office will only serve notice of court Orders and Judgments by mail as required by
the federal rules.




                                                                                                        8
 Case 3:18-mj-00784-BT Document 2 Filed 11/27/18 Page 1 of 1 PageID 5
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 9 of 16 PageID 23




                                                                         9
 Case 3:18-mj-00784-BT Document 4 Filed 11/27/18 Page 1 of 1 PageID 7
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 10 of 16 PageID 24




                                                                          10
 Case 3:18-mj-00784-BT Document 5 Filed 11/27/18 Page 1 of 1 PageID 8
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 11 of 16 PageID 25




                                                                          11
 Case 3:18-mj-00784-BT Document 6 Filed 11/30/18 Page 1 of 1 PageID 10
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 12 of 16 PageID 26




                                                                          12
 Case 3:18-mj-00784-BT Document 7 Filed 11/30/18 Page 1 of 2 PageID 11
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 13 of 16 PageID 27




                                                                          13
 Case 3:18-mj-00784-BT Document 7 Filed 11/30/18 Page 2 of 2 PageID 12
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 14 of 16 PageID 28




                                                                          14
 Case 3:18-mj-00784-BT Document 8 Filed 11/30/18 Page 1 of 2 PageID 13
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 15 of 16 PageID 29




                                                                          15
 Case 3:18-mj-00784-BT Document 8 Filed 11/30/18 Page 2 of 2 PageID 14
Case 3:18-mj-00784-BT Document 9 Filed 12/04/18 Page 16 of 16 PageID 30




                                                                          16
